Citation Nr: 0802268	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to service connection for residuals of a 
fractured jaw.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange Exposure.

5.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a headache 
disorder.

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to August 1971, and from October 1972 to October 
1973.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Cleveland RO.  In December 2007, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  

The matters of entitlement to service connection for headache 
disorder, residuals of a jaw fracture, diabetes mellitus, a 
bilateral eye disability, and depression are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

In a written communication dated January 5, 2005 (and 
received by VA later that month), and prior to the 
promulgation of a Board decision in the appeal on the 
matters, the veteran indicated he was withdrawing his appeal 
seeking service connection for stomach and leg disorders; 
there is no question of fact or law in these matters 
remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking service 
connection for stomach and leg disorders; the Board has no 
further jurisdiction in these matters.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal of the issues dismissed below, 
no further discussion of the impact of the VCAA on these 
matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary (and where the veteran has 
filed a timely substantive appeal in the matter; See 
38 C.F.R. § 20.200).  38 U.S.C.A. § 104; 38 C.F.R. § 20.101.  
Under 38 U.S.C.A. §  7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

Notably, at the December 2007 Travel Board hearing, the Board 
accepted testimony in the matters of entitlement to service 
connection for stomach and leg disorders.  On close review of 
the record, the Board found both that the veteran had 
withdrawn his appeal of these issues in January 2005 (in 
correspondence dated January 5, 2005, apparently received at 
the Board later that month) and that he had not submitted a 
substantive appeal in the matters (before January 2005 or at 
any time since).  Accordingly, the Board does not have 
jurisdiction to consider an appeal in these matters, and the 
appeal must be dismissed.  


ORDER

The appeal seeking service connection for a stomach disorder 
is dismissed.

The appeal seeking service connection for a leg disorder is 
dismissed.


REMAND

VA treatment records reveal that the veteran has been 
receiving Social Security Administration (SSA) disability 
benefits since 1993.  Medical records considered in 
conjunction with the SSA award may contain information that 
has bearing on his claims and are constructively of record; 
hence, they must be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

The veteran's service medical records (SMRs) show that during 
service he apparently attempted suicide by jumping in front 
of a moving truck, and sustained various injuries including a 
jaw fracture, residuals of which he seeks to establish as 
service connected in this appeal.  Service records reflect 
that the incident was investigated and that it was determined 
that the incident was not in the line of duty and, but that 
the injuries he sustained were the result of willful 
misconduct.  38 C.F.R. § 3.1 provides that a service 
department finding that injury, disease, or death was in line 
of duty and not due to misconduct will be binding on VA 
(emphasis added).  Here, the service department determined 
that the injuries the veteran sustained jumping in front of a 
truck were not in line of duty, but were due his willful 
misconduct.  Such determination is not binding on VA, and VA 
must make its own determinations as to whether injuries the 
veteran sustained in that incident were due to his own 
willful misconduct.  VA has not issued an administrative 
decision in this matter.  The veteran contends that his 
action was due to mental illness and therefore not due to 
willful misconduct.  This is a threshold matter that must be 
resolved prior to any merits determination on claims seeking 
service connection for disabilities sustained in the 
incident.  Notably, the veteran would have the right to 
appeal to the Board any adverse determination by the RO.  

The veteran claims service connection for a headache disorder 
as resulting from being struck by the truck in service.  
However, records show that just prior to this event he was 
hospitalized for several days for headache complaints.  Since 
a headache problem preceded truck trauma in service, 
additional development to determine the etiology of his 
current headaches is necessary.  The veteran's headaches were 
first noted clinically in November 1968, during his first 
period of service.  In June 1972, after his separation from 
his first period of service and prior to his second, the 
veteran was admitted to a VA hospital for multiple 
complaints, including headaches.  He remained hospitalized 
for one week, but left without being discharged.  
Neurological testing was ordered, but was not completed 
before he left.  November 1996 VA treatment records also note 
complaints of headaches and that the veteran had a history of 
cluster headaches.  

The veteran contends that his depression, which is diagnosed 
in VA records (and complaints of nerves were noted in July 
1972), is related to service.  Although depression was not 
diagnosed in service, he underwent psychiatric evaluation 
while hospitalized for the injuries he sustained jumping in 
front of a truck, and personality disorder was diagnosed.  
Personality disorders (of themselves) are not compensable 
diseases.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service connected.  38 C.F.R. § 4.127.  In light of the 
veteran's psychiatric history, a medical opinion is needed to 
determine whether the veteran has acquired psychiatric 
disability superimposed on his personality disorder, and 
related to his service.

Finally, the veteran seeks service connection for a bilateral 
eye disability, claimed as secondary to diabetes mellitus.  
Diabetes is not yet service-connected; however, that matter 
is also on appeal, and notice of what is necessary to 
substantiate a secondary service connection claim is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
appropriate VCAA-mandated notice as to 
what is required to substantiate a claim 
of secondary service connection; he 
should also be advised of what is needed 
to substantiate that injuries he 
sustained jumping in front of a truck 
were not due to willful misconduct.  He 
should be afforded the opportunity to 
respond.  The RO should then make an 
administrative determination in the 
matter of whether the veteran's injuries 
in service sustained from being struck by 
a truck were due to his own willful 
misconduct.  If the determination is 
adverse to the veteran, he must be 
advised of his appellate rights in the 
matter; if he initiates an appeal,  the 
matter should be processed in accordance 
with established appellate procedures.  

2.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits.

3.  The RO should arrange for a 
neurological evaluation of the veteran to 
determine whether he has a headache 
disorder that is related to his service.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should note 
that because a headache disorder was not 
noted on service enlistment examination, 
the veteran is entitled to a presumption 
of soundness (rebuttable only by clear 
and unmistakable evidence) on service 
entry as to a headache disorder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or better probability) that the 
veteran's current headache disorder is 
related to his service, to include 
specifically whether it is related to the 
headaches for which he received treatment 
prior to being struck by a truck.  The 
examiner must explanation the rationale 
for all opinions given.

4.  The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and etiology of 
his current psychiatric disability.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
Based on review of the claims file and 
evaluation of the veteran, the examining 
psychiatrist should (1) specify what is 
the correct diagnosis for the veteran's 
current psychiatric disability and (2) 
Opine whether it is at least as likely as 
not (50% or better probability) that the 
veteran has an acquired psychiatric 
disorder that had its onset in service/to 
include as superimposed on a personality 
disorder.  The examiner must explain the 
rationale for the opinions given.

5.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


